Title: From George Washington to Anne-César, chevalier de La Luzerne, 18 October 1783
From: Washington, George
To: La Luzerne, Anne-César, chevalier de


                        
                            Sir
                            Rocky Hill 18th Octr 1783
                        
                        I had the honor to recieve your Excellys Letter of the 7th Octr which was handed to me by the Count
                            Wengerski—I was in hopes this Gentleman would have passed two or three days with us but his hurry to visit the North Ward
                            induced him to leave us immediately.
                        It always gives me great pleasure to have an oppertunity of assuring you of the sincere regard and attachment
                            with which I have the honor to be Yr Excellency’s Most Obedt & Most Hble Servt
                        
                            Go: Washington
                        
                    